DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/310,362, filed on 12/14/2018.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a system for determining soil properties comprising a probe system comprising a first probe and a second probe; and a controller configured to push the probe system into the soil to a predetermined depth; and carry out a plurality of consecutive pumping tests without waiting between each of the plurality of consecutive pumping tests, wherein during the plurality of consecutive pumping tests infiltration fluid is pumped through the liquid injection port at different injection rates into the soil. Furthermore, the examiner agrees with the applicant’s arguments in the response dated 05/25/2022.
The best prior arts of record: Lowry et al. (U.S. Pat. No. 6,098,448) teaches an apparatus and method for discrete soil gas and saturated liquid permeability measurements with a cone penetrometer rod comprising at least one injection port, at least two measurement ports, injecting fluid into soil at a predetermined location, recording the pressure response, and calculating soil permeability; but does not teach a second probe and conducting a plurality of consecutive pumping tests at the predetermined depth of penetration, without waiting between each of the plurality of consecutive pumping tests, while the probe system is halted, the infiltration liquid through the at least one liquid injection port into the soil at a different injection rate for each of the consecutive pumping tests and determining a mechanical tip resistance experienced by the probe system while the probe system is being pushed into the soil. 
Zafari et al. (Pub. No. US 2008/0230221) teaches another sensor disposed in the production tubing; but does not teach the consecutive pumping tests
Sisson et al. (U.S. Pat. No. 5,520,248) teaches a test procedure for estimation of in situ unsaturated conductivity using steady state flow data comprises repeating the process of metering water and obtaining steady state tension at successive rates of pumping until the desired range of tensions and flow rates are spanned, a procedure to perform estimation of in situ unsaturated conductivity using pumping follow-on drying curve data comprises repeating the process of metering water, obtaining steady state tension, ceasing pumping, and then recording the follow-up drying tension values at successive rates of pumping until the desired range of flow rates and volumes delivered is spanned, and a procedure for performing forward step hysteresis determination comprising stepping up the flow rate by a predetermined increment to the next flow rate until steady soil water tension is obtained; but does not teach carrying out a plurality of consecutive pumping tests without waiting between each of the plurality of consecutive pumping tests. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-24, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 05/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855